Citation Nr: 1732021	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-32 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for a left knee disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

4.  Entitlement to service connection for a prostate disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

5.  Entitlement to service connection for erectile dysfunction, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, and to include as secondary to a prostate disorder. 



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Air Force from November 1972 to August 1976, and in the United States Army from May 1986 to September 1986, February 1989 to June 1989, and from January 1991 to June 1991.  He had active service in the Southwest Asia Theater of Operations during the Persian Gulf War from February 1991 to June 1991.  The Veteran also served in the West Virginia Army National Guard, with verified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from 1984 to 2000.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In May 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  A transcript of that hearing is associated with the claims folder.

In May 2015, the Board remanded the claims currently on appeal for additional development.  As will be discussed further below, additional development is necessary in order to decide the Veteran's claims. 

During the pendency of this appeal, the Veteran filed claims for service connection for shingles, gastritis, chronic fatigue syndrome, and chronic liver disease.  The RO denied the Veteran's claims in decisions in February 2015, July 2016, and January 2017.  The Veteran filed notices of disagreement in May 2015, July 2016, and March 2017.  As it appears that the RO is still working on the Veteran's claims, the Board does not have jurisdiction over them and they are not on appeal. 

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) also reveals VA treatment records, VA examinations, service treatment records (STRs), service personnel records (SPRs), and a March 2015 representative brief that have been reviewed by the Board.  Furthermore, the Board notes that evidence was added to the record since the most recent supplemental statement of the case in April 2016.  The Board notes that the Veteran through his representative submitted a waiver of AOJ consideration in April 2016.  Therefore, the Board may properly review any newly received evidence without any prejudice to the Veteran.  However, as the Board is remanding the claims, the AOJ will have an opportunity to thoroughly review any newly received evidence.  Furthermore, it appears that the evidence submitted is duplicative of evidence previously received or unrelated to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's service connection claims for right knee, left knee, COPD, prostate, and erectile dysfunction disorders, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  Additionally, where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet.  App. 268, 271 (1998)

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Duenas v. Principe, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that, while the Veteran underwent VA examinations in December 2015, additional examinations to determine the nature and etiology of the Veteran's alleged disorders are required to decide the claims for service connection for right knee, left knee, COPD, prostate, and erectile dysfunction disorders.

Bilateral Knee Disorders

Regarding the bilateral knee disorders, the Board notes that the Veteran underwent a VA examination in December 2015.  Furthermore, the Board notes that the examiner opined that the Veteran's bilateral knee condition was degenerative joint disease which is a disease with a clear and specific etiology.  In addition, the examiner opined that such was less likely than not related to environmental Persian Gulf hazards.  The examiner noted that environmental hazards do not cause degenerative joint disease.  While this examiner addressed the Board's questions as to whether the Veteran's bilateral knee disorders were related to his exposure during his Persian Gulf service, the examiner failed to address the Veteran's allegations that his bilateral knee disorders developed progressively over time as the result of physical training on active duty, ACDUTRA, and INACDUTRA, from running, jumping, squatting, and marching, and that the knee pain began during his National Guard service sometime in the late 1990s or early 2000s, but at that time he simply endured the pain without treatment.  Therefore, on remand an addendum opinion addressing the Veteran's contentions and the etiology of the Veteran's bilateral knee conditions should be obtained.

COPD

The Veteran underwent an examination for COPD in December 2015.  Furthermore, the examiner stated that the Veteran suffered from COPD which is a disease with a clear and specific etiology.  In addition, the examiner opined that the Veteran's COPD was less likely than not related to environmental Persian Gulf hazards, but more likely that such was the result of the Veteran's 20+ years of smoking.  Therefore, while the Board notes that the examiner addressed the Board's questions as to whether the Veteran's COPD was related to his exposure during his Persian Gulf service, the examiner failed to address the Veteran's allegations and the evidence which the Board specifically noted in the prior remand, to include STRs dated in February 1973, August 1973, October 1975, and a February 1976 revealing symptoms of coughing and nasal congestion, with diagnoses of upper respiratory infections; the Veteran's military occupational specialty of a mechanic; a February 1976 Report of Medical History at separation, in which the Veteran described shortness of breath after strenuous activities and frequent colds; chest X-rays that were normal in February 1976 and August 1978; a January 1984 a National Guard Report of Medical History in which the Veteran reported a history of asthma; a National Guard chest X-ray that was normal in February 1985; a March 1997 VA treatment record, in which the Veteran reported shortness of breath; a March 1997 normal chest X-ray; and VA treatment records and PFT testing revealing a diagnosis of COPD/emphysema from 2008 to 2014.  Therefore, on remand an opinion that takes into account the Veteran's allegations as well as addresses the listed evidence should be obtained. 

Prostate Disorder and Erectile Dysfunction

In December 2015, the Veteran underwent a Male Reproductive System Conditions Disability Benefits Questionnaire examination, during which the examiner diagnosed erectile dysfunction.  The examiner noted that the Veteran's erectile dysfunction was a diagnosable chronic multisymptom illness with a partially explained etiology, and that it was less likely than not related to environmental Persian Gulf hazards.  The examiner noted that environmental gulf hazards did not cause erectile dysfunction.  Furthermore, the examiner noted that the Veteran had BPH with recurrent prostatitis and that it at least as likely as not aggravated the Veteran's erectile dysfunction.  However, the examiner did not provide an etiological opinion as to the Veteran's prostatitis.  Therefore on remand, an opinion to determine the likely etiology of the Veteran's prostatitis should be obtained.

Furthermore, as the Veteran's erectile dysfunction claim is based, in part, on his claim for service connection for prostatitis in that he has claimed that his erectile dysfunction is secondary to his prostatitis, such issue is contingent on a decision regarding service connection for prostatitis, and is considered inextricably intertwined.  Furthermore, the December 2015 examiner opined that the Veteran had BPH with recurrent prostatitis and that it at least as likely as not aggravated the Veteran's erectile dysfunction.  Therefore, adjudication of a claim for service connection for erectile dysfunction must be deferred pending the outcome of the claim for service connection for a prostate disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Finally on remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain any additional and updated private treatment records from providers who treated him for his alleged disorders on appeal.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  After obtaining any outstanding records, forward the claims file, to include a copy of this remand, to the December 2015 examiner or another appropriate medical professional, for an addendum opinion to determine the etiology of the Veteran's bilateral knee disorder.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service.  

The examiner must specifically address the following evidence: (1) the diagnosis of bilateral knee degenerative joint disease and bilateral knee patellofemoral syndrome according to VA X-rays dated in January 2008; (2) VA orthopedic surgery notes dated in October 2007 and January 2008; (3) a May 2009 VA examination; and (4) the Veteran's assertion that his right and left knee joint pain developed progressively over time as the result of physical training on active duty, ACDUTRA, and INACDUTRA, from running, jumping, squatting, and marching, and that the knee pain began during his National Guard service sometime in the late 1990s or early 2000s, but at that time he simply endured the pain without treatment.

The examiner must also address any statements by the Veteran as well as the previous VA examination in December 2015, and the Veteran's post-service treatment records. 

3.  Forward the claims file, to include a copy of this remand, to the December 2015 examiner or another appropriate medical professional, for an addendum opinion to determine the etiology of the Veteran's COPD.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service.  

The examiner must specifically address the following evidence: (1) STRs dated in February 1973, August 1973, October 1975, and February 1976 revealing symptoms of coughing and nasal congestion, with diagnoses of upper respiratory infections; (2) the Veteran's military occupational specialty of a mechanic; (3) a February 1976 Report of Medical History at separation, in which the Veteran described shortness of breath after strenuous activities and frequent colds; (4) chest X-rays that were normal in February 1976 and August 1978; (5) a January 1984 a National Guard Report of Medical History in which the Veteran reported a history of asthma; (6) a National Guard chest X-ray that was normal in February 1985; (7) a March 1997 VA treatment record, in which the Veteran reported shortness of breath; (8) a March 1997 normal chest X-ray; and (9) VA treatment records and PFT testing revealing a diagnosis of COPD/emphysema from 2008 to 2014.  

The examiner must also address any statements by the Veteran as well as the previous VA examination in December 2015, and the Veteran's post-service treatment records. 

4.  Schedule the Veteran for an appropriate VA Gulf War DBQ medical examination for the Veteran's claimed prostate disorder.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The examiner must provide a clear explanation for each opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

(A) Provide an opinion regarding whether the Veteran's prostate disorder is an undiagnosed illness, diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis?  

(B) If the examiner determines that the Veteran's prostate disorder is either (i) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (ii) a disease with a clear and specific etiology and diagnosis, the examiner must opine whether it is "at least as likely as not" (i.e., 50 percent or more probable) that such is related to service, including the assumed environmental Persian Gulf hazards.  

(C) Finally, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's prostate disorder is related to, began during was aggravated by the Veteran's military service, to include his in-service exposure to environmental hazards coincident with his service in Southwest Asia.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions. 

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




